FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForNovember 4,2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Risk and balance sheet management Key terms and acronyms used in this section are defined in the glossary of terms. Balance sheet management Capital The Group aims to maintain an appropriate level of capital to meet its business needs and regulatory requirements as capital adequacy and risk management are closely aligned. The Group's risk asset ratios calculated in accordance with Financial Services Authority (FSA) definitions are set out below. 30 September 30 June 31 December Risk-weighted assets (RWAs) £bn £bn £bn Credit risk Counterparty risk Market risk Operational risk Benefit of Asset Protection Scheme Risk asset ratio % % % Core Tier 1 Tier 1 Total Key points · The Core Tier 1 ratio increased in the quarter, due to a reduction in RWAs. · Credit risk RWAs decreased by £19.3 billion principally driven by asset run-off, disposals and restructurings. · Market risk RWAs decreased by £3.6 billion reflecting de-risking of the Non-Core portfolio and a reduction in VaR. · The reduction in APS RWA benefit mainly reflects the run-off of covered assets. Risk and balance sheet management (continued) Balance sheet management: Capital (continued) The Group's capital resources in accordance with FSA definitions were as follows: 30 September 30 June 31 December Composition of regulatory capital £m £m £m Tier 1 Ordinary and B shareholders' equity Non-controlling interests Adjustments for: - goodwill and other intangible assets - continuing businesses - unrealised losses on available-for-sale (AFS) debt securities - reserves arising on revaluation of property and unrealised gains on AFS equities - reallocation of preference shares and innovative securities - other regulatory adjustments* Less excess of expected losses over provisions net of tax Less securitisation positions Less APS first loss Core Tier 1 capital Preference shares Innovative Tier 1 securities Tax on the excess of expected losses over provisions Less material holdings Total Tier 1 capital Tier 2 Reserves arising on revaluation of property and unrealised gains on AFS equities 88 76 25 Collective impairment provisions Perpetual subordinated debt Term subordinated debt Non-controlling and other interests in Tier 2 capital 11 11 11 Less excess of expected losses over provisions Less securitisation positions Less material holdings Less APS first loss Total Tier 2 capital Supervisory deductions Unconsolidated investments - RBS Insurance - other investments Other deductions Deductions from total capital Total regulatory capital * Includes reduction for own liabilities carried at fair value Risk and balance sheet management (continued) Balance sheet management: Capital(continued) Movement in Core Tier 1 capital £m At 1 January 2011 Attributable loss net of movement in fair value of own debt Foreign currency reserves Decrease in capital deductions including APS first loss 76 Decrease in non-controlling interests Other movements At 30 June 2011 Attributable loss net of movement in fair value of own debt Foreign currency reserves 13 Decrease in capital deductions including APS first loss Decrease in non-controlling interests Other movements At 30 September 2011 Risk and balance sheet management (continued) Balance sheet management: Capital: Risk-weighted assets by division Risk-weighted assets by risk category and division are set out below. Credit risk Counterparty risk Market risk Operational risk Gross RWAs APS relief Net RWAs 30 September 2011 £bn £bn £bn £bn £bn £bn £bn UK Retail - - UK Corporate - - Wealth - - Global Transaction Services - - - Ulster Bank US Retail & Commercial - - Retail & Commercial Global Banking & Markets Other - - Core Non-Core Group before RFS MI RFS MI - - - Group 30 June 2011 UK Retail - - UK Corporate - - Wealth - - Global Transaction Services - - - Ulster Bank US Retail & Commercial - - Retail & Commercial Global Banking & Markets Other - - Core Non-Core Group before RFS MI RFS MI - - - Group 31 December 2010 UK Retail - - UK Corporate - - Wealth - - Global Transaction Services - - - Ulster Bank US Retail & Commercial - - Retail & Commercial Global Banking & Markets Other - Core Non-Core Group before RFS MI RFS MI - Group Risk and balance sheet management (continued) Balance sheet management: Capital (continued) CRD 3 and Basel III impacts The estimated impact of CRD 3 rules on the Group's RWAs post mitigation is an increase of c.£20billion. This is lower than the initial estimates of £25 billion to £30 billion and reflects mitigation, restructuring and continuing risk reduction. The implementation of the Basel III proposals in 2013 is now estimated to result in an increase in RWAs of £60 billion to £75 billion. This is lower than the previous estimate of £75 billion to £85 billion, due to risk reduction and mitigation in both GBM and Non-Core. The combined impact of CRD 3 and Basel III on the Group's RWAs is now estimated to be some £20billion or 20% lower than the previous estimates. Funding and liquidity risk The Group's balance sheet composition is a function of the broad array of product offerings and diverse markets served by its Core divisions. The structural composition of the balance sheet is augmented as needed through active management of both asset and liability portfolios. The objective of these activities is to optimise liquidity transformation in normal business environments while ensuring adequate coverage of all cash requirements under extreme stress conditions. Diversification of the Group's funding base is central to its liquidity management strategy. The Group's businesses have developed large customer franchises based on strong relationship management and high quality service. These customer franchises are strongest in the UK, US and Ireland but extend into Europe and Asia. Customer deposits provide large pools of stable funding to support the majority of the Group's lending. It is a strategic objective to improve the Group's loan to deposit ratio to 100%, or better, by 2013. The Group also accesses professional markets funding by way of public and private debt issuances on an unsecured and secured basis. These debt issuance programmes are spread across multiple currencies and maturities to appeal to a broad range of investor types and preferences around the world. This market based funding supplements the Group's structural liquidity needs and in some cases achieves certain capital objectives. Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Funding sources The table below shows the Group's primary funding sources, excluding repurchase agreements. 30 September 2011 30 June 2011 31 December 2010 £m % £m % £m % Deposits by banks - central banks - derivative cash collateral - other Debt securities in issue - conduit asset backed commercial paper - other commercial paper - certificates of deposits - medium-term notes (MTNs) - covered bonds - securitisations Subordinated liabilities Debt securities in issue and subordinated liabilities Wholesale funding Customer deposits - cash collateral - other Total customer deposits Total funding 30 September 30 June 31 December £bn £bn £bn Short-term wholesale funding Of which - bank deposits - other Short-term wholesale funding excluding derivative collateral Of which - bank deposits - other Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk: Funding sources (continued) Key points · Customer deposits increased by £5.0 billion during the quarter from £428.7 billion to £433.7billion, driven by growth in retail and corporate deposits. Customer deposits as a proportion of total funding increased slightly to 59.2% at 30 September 2011 compared with 57.9% at 30 June 2011 and 31 December 2010. · The proportion of funding from customer deposits excluding cash collateral increased slightly to 57.8% from 56.4% at 30 June 2011 and 56.5% at 31 December 2010. · Short-term wholesale funding excluding derivative collateral and bank deposits reduced in Q32011 to £99.8 billion compared with £106.5 billion at the half year. Term debt maturing within one year amounts to £54.6 billion (including £40 billion relating to the UK Credit Guarantee Scheme (CGS)) of which, £20.1 billion matures in Q4 2011. The table below shows the Group's debt securities in issue and subordinated liabilities by remaining maturity. Conduit asset backed commercial paper Other CP and CDs MTNs Covered bonds Securitisations Total Subordinated liabilities Total £m £m £m £m £m £m £m £m % 30 September 2011 Less than 1 year - 43 1-3 years - 26 3-5 years - 2 33 More than 5 years - 5 30 June 2011 Less than 1 year - 43 1-3 years - 18 3-5 years - 13 33 More than 5 years - 5 31 December 2010 Less than 1 year - 88 1-3 years - 12 3-5 years - 12 34 More than 5 years - 5 Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk: Funding sources (continued) Long-term debt issuances The table below shows debt securities issued by the Group with an original maturity of one year or more. The Group also executes other long-term funding arrangements (predominately term repos) which are not reflected in the following tables. Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Public - unsecured - - secured Private - unsecured Gross issuance The table below shows the original maturity of public long-term debt securities issued in the nine months ended 30 September 2011 and 2010. 2-3 years 3-5years 5-10 years > 10 years Total Nine months ended 30 September 2011 £m £m £m £m £m MTNs Covered bonds - - Securitisations - - - % of total 8% 27% 38% 27% 100% Nine months ended 30 September 2010 MTNs Covered bonds - - Securitisations - - - % of total 8% 14% 41% 37% 100% Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk: Funding sources (continued) Long-term debt issuance (continued) The table below shows the currency breakdown of public and private long-term debt securities issued in the nine months ended 30 September 2011 and 2010. GBP EUR USD AUD Other Total Nine months ended 30 September 2011 £m £m £m £m £m £m Public - MTNs - - - covered bonds - securitisations - - Private % of total 11% 47% 25% 6% 11% 100% Nine months ended 30 September 2010 Public - MTNs - covered bonds - securitisations - - Private % of total 12% 50% 27% 4% 7% 100% Key points · Despite the difficult economic environment gross term issuances in Q3 2011 were £5.0 billion, including €2.0 billion of covered bonds issued publicly. The Group has executed £3.5 billion of securitisation transactions in October 2011, and continues to access markets as opportunities arise. · The Group has continued to diversify its funding mix with 47% of issuance denominated in euros, 25% in US dollars and 28% in other currencies. · The Group has already met its full year target for long-term debt issuance of £23 billion. Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Liquidity portfolio The table below shows the composition of the Group's liquidity portfolio. 30 September 30 June 31 December Liquidity portfolio £m £m £m Cash and balances at central banks Treasury bills Central and local government bonds (1) - AAA rated governments and US agencies - AA- to AA+ rated governments (2) - governments rated below AA - local government Unencumbered collateral (3) - AAA rated - below AAA rated and other high quality assets Total liquidity portfolio Notes: Includes FSA eligible government bonds of £36.8 billion at 30 September 2011 (30 June 2011 - £34.5 billion; 31December 2010 - £34.7 billion). Includes AAA rated US government guaranteed and US government sponsored agencies. The US government was downgraded from AAA to AA+ by S&P on 5 August 2011 and its debt securities carry a split credit rating; these securities are reflected here. Includes secured assets eligible for discounting at central banks, comprising loans and advances and debt securities. Key points · The Group's liquidity portfolio was £169.8 billion, an increase of £15.3 billion from 30 June 2011 and £15.2 billion from 31 December 2010, mainly due to an increase in cash at central banks. The Group strengthened its liquidity portfolio in response to the ongoing stress in global financial markets which worsened during Q3 2011. · The strategic target of £150 billion is unchanged. · The liquidity portfolio is actively managed and as such its composition varies over time in accordance with factors such as changing external market conditions. Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Net stable funding The table below shows the Group's net stable funding ratio (NSFR) estimated by applying the Basel III guidance issued in December 2010; the Group is aiming tomeet the minimum required NSFR of 100% over the longer term. This measure seeks to show the proportion of structural term assets which are funded by stable funding including customer deposits, long-term wholesale funding and equity. The Group's NSFR will continue to be refined over time in line with regulatory developments. 30 September 2011 30 June 2011 31 December 2010 ASF (1) ASF (1) ASF (1) Weighting £bn £bn £bn £bn £bn £bn % Equity 79 79 76 76 77 77 Wholesale funding > 1 year Wholesale funding < 1 year - Derivatives - Repurchase agreements - Deposits - Retail and SME - more stable 90 - Retail and SME - less stable 25 20 25 20 51 41 80 - Other 50 Other (2) - - 98 - - Total liabilities and equity Cash 78 - 64 - 57 - - Inter-bank lending 53 - 53 - 58 - - Debt securities > 1 year - central and local governments AAA to AA- 84 4 87 4 89 4 5 - other eligible bonds 75 15 85 17 75 15 20 - other bonds 17 17 19 19 10 10 Debt securities < 1 year 54 - 53 - 43 - - Derivatives - Reverse repurchase agreements - 98 - 95 - - Customer loans and advances > 1 year - residential mortgages 94 94 94 65 - other Customer loans and advances < 1 year - retail loans 20 17 20 17 22 19 85 - other 73 72 63 50 Other (3) 87 87 97 97 Total assets Undrawn commitments 12 13 13 5 Total assets and undrawn commitments Net stable funding ratio 100% 97% 101% Notes: Available stable funding. Deferred tax, insurance liabilities and other liabilities. Prepayments, accrued income, deferred tax and other assets. Key point · The Group's net stable funding ratio improved to 100% during Q3 2011 from 97% mainly as a result of increased deposits and the reduction in GBM and Non-Core assets. Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Loan deposit ratio and funding gap The table below shows quarterly trends in the loan to deposit ratio and customer funding gap. Loan to deposit ratio (1) Customer funding gap Group Core Group % % £bn 30 September 2011 95 52 30 June 2011 96 61 31 March 2011 96 66 31 December 2010 96 74 30 September 2010 Note: Loans are net of provisions. Key points · The Group's loan to deposit ratio improved by 500 basis points to 112% in the nine months to 30 September 2011, including a 200 basis points improvement in Q3 2011. The customer funding gap narrowed by £22 billion in the nine months to 30 September 2011, including a £9billion reduction in Q3 2011, primarily due to the reduction in Non-Core customer loans and an increase in customer deposits. · The loan to deposit ratio for the Group's Core business improved by 100 basis points during Q32011. Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Sensitivity of net interest income The Group seeks to mitigate the effect of prospective interest rate movements which could reduce future net interest income through its management of interest rate risk in the Group's businesses, whilst balancing the cost of such activities on the current net revenue stream. Hedging activities also consider the impact on market value sensitivity under stress. The following table shows the sensitivity of net interest income over the next twelve months to an immediate up and down 100 basis points change to all interest rates. In addition, the table includes the impact of a gradual 400 basis point steepening and a gradual 300 basis point flattening of the yield curve at tenors greater than a year. 30 September £m 30 June £m + 100bp shift in yield curves - 100bp shift in yield curves Bear steepener Bull flattener Key points · The Group's interest rate exposure remains slightly asset sensitive driven in part by changes to underlying business assumptions as rates rise. The impact of the steepening and flattening scenarios is largely driven by the investment of net free reserves. · The reported sensitivity will vary over time due to a number of factors such as changing market conditions and strategic changes to the balance sheet mix and should not therefore be considered predictive of future performance. Risk and balance sheet management (continued) Risk management: Credit risk Credit risk is the risk of financial loss due to the failure of customers or counterparties to meet payment obligations. The quantum and nature of credit risk assumed across the Group's different businesses varies considerably, while the overall credit risk outcome usually exhibits a high degree of correlation with the macroeconomic environment. Loans and advances to customers by industry and geography The table below shows loans and advances to customers excluding reverse repos and assets of disposal groups. All assets, including loans, of businesses held for disposal are included as one line on the balance sheet, as required by IFRS. 30 September 2011 30 June 2011 31 December 2010 Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m Central and local government Finance Residential mortgages Personal lending Property Construction Manufacturing Service industries and business activities - retail, wholesale and repairs - transport and storage - health, education and recreation - hotels and restaurants - utilities - other Agriculture, forestry and fishing Finance leases and instalment credit Interest accruals Gross loans Loan impairment provisions Net loans Key point · Gross loans decreased by £4.0 billion in Q3 2011, across most sectors, including £2.7 billion in property, £0.5 billion in construction, £0.3 billion in manufacturing, £0.3 billion in hotels and restaurants reflecting run-offs, continued de-risking as well as subdued credit demand. Risk and balance sheet management (continued) Risk management: Credit risk: REIL The table below analyses the Group's risk elements in lending (REIL) which do not take account of the value of any security held that could reduce the eventual loss should it occur, nor of any provisions. REIL is split into UK and overseas, based on the location of the lending office. 30 September 2011 30 June 2011 31 December 2010 Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m Impaired loans (1) - UK - Overseas Accruing loans past due 90 days or more (2) - UK - Overseas Total REIL REIL as a % of gross loans and advances (3) 4.3% 27.4% 8.4% 4.2% 26.1% 8.3% 3.7% 20.7% 7.3% Provisions as a % of REIL 49% 48% 49% 50% 48% 49% 52% 44% 47% Notes: All loans against which an impairment provision is held. Loans where an impairment event has taken place but no impairment provision recognised. This category is used for fully collateralised non-revolving credit facilities. Gross loans and advances to customers include assets of disposal groups and exclude repos. Key points · REIL increased marginally by £0.4 billion in Q3 2011, driven by an increase in mortgage and corporate defaults in Core Ulster Bank. REIL increased by £4.1 billion in 2011 mainly due to an increase in commercial real estate REIL in the first half of 2011. · There were decreases in Retail & Commercial (from 49% to 48%) and GBM (from 66% to 57%) provision coverage ratios whilst Non-Core coverage ratio was broadly flat at 48% compared with the position at 30 June 2011. Group provision coverage ratio was unchanged at 49%. · REIL as a percentage of loans and advances now stands at 27.4% for Non-Core and 4.3% for Core, increasing from 26.1% and 4.2% respectively at 30 June 2011. For sector, geography and divisional analysis of loans, REIL and impairments, refer to Appendix 3. Risk and balance sheet management (continued) Risk management: Credit risk: REIL (continued) The table below details the movement in REIL for the nine months ended 30 September 2011. Impaired loans Other loans (1) REIL Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m At 1 January 2011 Intra-group transfers - 81 - - Currency translation and other adjustments 14 12 26 Additions Transfers 59 Disposals, repayments and restructurings Amounts written-off - - - At 30 June 2011 Currency translation and other adjustments Additions Transfers 28 25 28 18 25 18 43 Disposals, repayments and restructurings Amounts written-off - - - At 30 September 2011 Impaired loans Other loans (1) REIL Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m At 1 January 2011 Intra-group transfers - 81 - - Currency translation and other adjustments - Additions Transfers 77 Disposals, repayments and restructurings Amounts written-off - - - At 30 September 2011 Note: Accruing loans past due 90 days or more (also see page 112). Key point · Disposals and restructurings include £1,685 million of transfers to the performing book in the nine months ended September 2011 including £120 million in Q3 2011. Risk and balance sheet management (continued) Risk management: Credit risk: Impairment provisions Movement in loan impairment provisions The following tables show the movement in impairment provisions for loans and advances to banks and customers. Quarter ended 30 September 2011 30 June 2011 30 September 2010 Core Non- Core Total Core Non- Core RFS MI Total Core Non- Core Total £m £m £m £m £m £m £m £m £m £m At beginning of period - Transfers to disposal groups - 9 - 9 - - - Intra-group transfers - Currency translation and other adjustments 33 - Disposals - 11 11 - - - Amounts written-off - Recoveries of amounts previously written-off 39 55 94 41 - 80 85 Charge to income statement - continued - - discontinued - Unwind of discount - At end of period - Nine months ended 30 September 2011 30 September 2010 Core Non- Core RFS MI Total Core Non- Core RFS MI Total £m £m £m £m £m £m £m £m At beginning of period - Transfers to disposal groups - Intra-group transfers - Currency translation and other adjustments - - Disposals - - 11 11 - Amounts written-off - - Recoveries of amounts previously written-off - - Charge to income statement - continued - - - discontinued - 39 39 Unwind of discount - - At end of period - - Risk and balance sheet management (continued) Risk management: Credit risk: Impairment provisions (continued) Movement in loan impairment provisions (continued) Key points · Overall the Q3 2011 impairment charge of £1.5 billion was £0.8 billion or 35% lower than the Q22011 charge as the latter reflected the impact of the re-assessment of Ulster Bank's Non-Core development land collateral values. · The year-to-date charge for 2011 of £5.6 billion was £1.5 billion lower than 2010, with reductions in both Core (£0.3 billion) and Non-Core (£1.1 billion). · The Group impairment charge as a percentage of loans and advances was 20 basis points lower at 1.5% in 2011 compared with 2010. · The loan impairment provision was broadly unchanged at £20.7 billion. The following table analyses impairment provisions in respect of loans and advances to banks and customers. 30 September 2011 30 June 2011 31 December 2010 Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m Latent loss Collectively assessed Individually assessed Customer loans Bank loans 1 1 1 Total provisions % of loans (1) 2.1% 13.2% 4.1% 2.1% 12.6% 4.0% 1.9% 9.1% 3.4% Note: Customer provisions as a percentage of gross loans and advances to customers including assets of disposal groups and excluding reverse repos. Risk and balance sheet management (continued) Risk management: Credit risk: Impairment charge The following table analyses the impairment charge for loans and securities. Quarter ended 30 September 2011 30 June 2011 30 September 2010 Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m Latent loss 40 Collectively assessed Individually assessed Customer loans Securities - sovereign debt impairment and related interest rate hedge adjustments - Securities - other 37 47 84 43 27 3 42 45 Charge to income statement Charge relating to customer loans as a % of gross customer loans (1) 0.8% 2.8% 1.1% 0.8% 6.0% 1.8% 0.7% 3.9% 1.4% Nine months ended 30 September 2011 30 September 2010 Core Non-Core Total Core Non-Core Total £m £m £m £m £m £m Latent loss 63 Collectively assessed Individually assessed Customer loans Securities - sovereign debt impairment and related interest rate hedge adjustments - Securities - other 60 25 Charge to income statement Charge relating to customer loans as a % of gross customer loans (1) 0.8% 4.6% 1.5% 0.9% 4.7% 1.7% Note: Customer loan impairment charge as a percentage of gross loans and advances to customers including assets of disposal groups and excluding reverse repos. Risk and balance sheet management (continued) Risk management: Credit risk: Impairment charge (continued) Key points · The £60 million latent loss release in Q3 2011 reflects improving trends in US Retail & Commercial performing book metrics (Core and Non-Core). · Collectively assessed impairments increased primarily within US Retail & Commercial's home equity and corporate portfolios as well as in Ulster Bank, the latter driven by deteriorating mortgage credit metrics. · The £1.0 billion decrease in individually assessed impairments in Q3 2011 principally reflects higher impairments booked in Q2 2011 relating to Ulster Bank's development land portfolio in Non-Core. · Sovereign debt impairments in Q3 2011 reflect further declines in the market value of AFS Greek sovereign bonds. Debt securities The table below analyses debt securities by issuer and measurement classification. The categorisation of debt securities has been revised to include asset-backed securities (ABS) by class of issuer. The main changes are to US Central and local government which now includes US federal agencies and Financial institutions which now includes US government sponsored agencies and securitisation entities. 2010 data are presented on the revised basis. Central and local government Banks Other financial institutions Corporate Total Of which ABS UK US Other £m £m £m £m £m £m £m £m 30 September 2011 Held-for-trading (HFT) Designated as at fair value 1 - 4 7 10 1 Available-for-sale Loans and receivables 10 - - Of which US agencies - Short positions (HFT) Available-for-sale Gross unrealised gains 81 Gross unrealised losses - - Risk and balance sheet management (continued) Risk management: Credit risk: Debt securities (continued) Central and local government Banks Other financial institutions Corporate Total Of which ABS UK US Other 31 December 2010 £m £m £m £m £m £m £m £m Held-for-trading Designated as at fair value 1 4 8 10 Available-for-sale Loans and receivables 11 - - 1 Of which US agencies - Short positions (HFT) Available-for-sale Gross unrealised gains 51 Gross unrealised losses Key points · Held-for-trading bonds increased by £13.7 billion of which £12.6 billion relates to government bonds (principally G10). · Whilst the Group's AFS portfolio decreased by £0.7 billion, UK government bonds increased by £5.0 billion, principally in the Group's liquidity portfolio. The table below analyses debt securities by issuer and external ratings; ratings are based on the lowest of S&P, Moody's and Fitch. Central and local government Banks Other financial institutions Corporate Total % of total Of which ABS UK US Other 30 September 2011 £m £m £m £m £m £m £m £m AAA 27 39 AA to AA+ - 35 A to AA- - 9 16 BBB- to A- - - 5 Non-investment grade - - 4 Unrated - 22 33 1 31 December 2010 AAA 67 AA to AA+ - - 13 A to AA- - - 8 BBB- to A- - - 5 Non-investment grade - - 5 Unrated - - 54 2 Risk and balance sheet management (continued) Risk management: Credit risk: Debt securities (continued) Key points · The decrease in AAA rated debt securities relates to the downgrading of US government and agencies to AA+ by S&P in August 2011. · The proportion of debt securities rated A to AA- increased to 16%, principally reflecting the Japanese government downgrade in January 2011. · Non-investment grade and unrated debt securities now account for 5% of the debt securities portfolio down from 7% at the start of the year. Asset-backed securities RMBS (1) Government sponsored or similar (2) Prime Non- conforming Sub- prime MBS covered bond CMBS (3) CDOs(4) CLOs(5) Other ABS (6) Total 30 September 2011 £m £m £m £m £m £m £m £m £m £m AAA AA to AA+ 97 A to AA- BBB- to A- - 59 92 Non-investment grade - - Unrated - 47 - 67 Of which in Non-Core - - 31 December 2010 AAA AA to AA+ A to AA- - 67 60 BBB- to A- - 82 39 - Non-investment grade - - Unrated - 52 76 - - 85 Notes: Residential mortgage-backed securities. Includes US agency and Dutch government guaranteed securities. Commercial mortgage-backed securities. Collateralised debt obligations. Collateralised loan obligations. Other ABS includes £1.4 billion (31 December 2010 - £1.9 billion) of covered bonds. For analyses of ABS by geography and measurement classification, refer to Appendix 3. Risk and balance sheet management (continued) Risk management: Credit risk: Available-for-sale debt securities and reserves The table below analyses available-for-sale (AFS) debt securities by issuer and related AFS reserves, gross and net of tax, for countries exceeding £0.5 billion, together with the total in aggregate of those individually less than £0.5 billion. 30 September 2011 31 December 2010 Central and local government Banks Other financial institutions Corporate Total Of which ABS AFS reserves (gross) Central and local government Banks Other financial institutions Corporate Total Of which ABS AFS reserves (gross) £m £m £m £m £m £m £m £m £m £m £m £m £m £m US 65 UK Germany 99 Netherlands Spain 81 8 88 9 France 52 71 19 Japan - - 6 - 1 - 80 2 - - Australia - - 93 MDBs (1) - 37 - 30 Italy 55 6 54 15 Singapore 20 - - - 20 - - - Belgium 39 - 3 34 39 - 1 34 India - 2 Hong Kong - 8 - Denmark - 2 Austria 61 67 4 51 Sweden 39 26 1 30 15 1 Switzerland - 7 - 1 - 8 - 11 Greece - Republic of Ireland 1 91 62 88 South Korea - 86 - 86 - - - < £0.5bn 95 Tax on AFS reserves 11 AFS reserves net of tax Represents multilateral development banks and other supranational organisations. Risk and balance sheet management (continued) Risk management: Credit risk: Derivatives The Group's derivative assets by internal grading scale and residual maturity are analysed below. Master netting arrangements in respect of mark-to-market (mtm) positions and collateral shown below do not result in a net presentation in the Group's balance sheet under IFRS. 30 September 2011 30 June Total 31 December Total Asset quality Probability of default range 0-3 months 3-6 months 6-12 months 1-5 years Over 5 years Total £m £m £m £m £m £m £m £m AQ1 0% - 0.034% AQ2 0.034% - 0.048% AQ3 0.048% - 0.095% AQ4 0.095% - 0.381% AQ5 0.381% - 1.076% AQ6 1.076% - 2.153% 65 78 AQ7 2.153% - 6.089% 93 AQ8 6.089% - 17.222% 3 11 30 AQ9 17.222% - 100% 10 12 19 AQ10 100% 26 11 48 Counterparty mtm netting Cash collateral held against derivative exposures Net exposure At 30 September 2011, the Group also held collateral in the form of securities of £5.5 billion (30 June 2011 - £4.2 billion; 31 December 2010 - £2.9 billion) against derivative positions. The table below analyses the fair value of the Group's derivatives by type of contract. 30 September 2011 30 June 2011 31 December 2010 Assets Liabilities Assets Liabilities Assets Liabilities Contract type £m £m £m £m £m £m Interest rate contracts Exchange rate contracts Credit derivatives Equity and commodity contracts Key points 30 September 2011 compared with 30 June 2011 · Net exposure, after taking account of position and collateral netting arrangements, increased significantly (up 39%) due to higher derivative fair values (see below) primarily reflecting economic uncertainty and the eurozone crisis. · Continued reductions in interest rates and the depreciation of sterling against the US dollar resulted in an increase in fair values of interest rate contracts. This was partially offset by the effect of the appreciation of sterling against the euro. All major five and ten year interest rate indices (sterling, euro, and the US dollar),moved down, decreasing by approximately74 to 84 and 90 to 116 basis points respectively. Risk and balance sheet management (continued) Risk management: Credit risk: Derivatives (continued) Key points (continued) 30 September 2011 compared with 30 June 2011 (continued) · Exchange rate contractsincreased due to increased volume, trading fluctuations and the depreciation of sterling against the US dollar, as the majority of exchange rate contracts are US dollar denominated. · Credit derivative fair values increased due to widening credit spreads. 30 September 2011 compared with 31 December 2010 · Net exposure, after taking account of position and collateral netting arrangements, reduced by 7%, despite an increase in derivative carrying values primarily due to increased use of netting arrangements. · Interest rate contracts increased due to continued reductions in interest rate yields. This was partially offset by the effect of marginal appreciation of sterling against the US dollar and the euro. · Exchange rate contractsincreased due to trading fluctuations and movements in forward rates and volume. · Credit derivative fair values increased due to widening credit spreads. Risk and balance sheet management (continued) Risk management: Credit risk: Derivatives (continued) The Group's exposures to monolines and CDPCs by credit rating are summarised below, ratings are based on the lower of S&P and Moody's. All of these exposures are held within Non-Core. Exposures to monoline insurers Notional: protected assets Fairvalue: reference protected assets Gross exposure Credit valuation adjustment (CVA) Hedges Net exposure £m £m £m £m £m £m 30 September 2011 A to AA- - Non-investment grade 70 70 Of which: CMBS CDOs CLOs Other ABS Other 30 June 2011 A to AA- - Non-investment grade 68 68 Of which: CMBS CDOs CLOs Other ABS Other 83 31 December 2010 A to AA- - Non-investment grade 71 71 Of which: CMBS CDOs CLOs Other ABS Other 93 Risk and balance sheet management (continued) Risk management: Credit risk: Derivatives (continued) Exposure to monoline insurers (continued) Key points 30 September 2011 compared with 30 June 2011 · The gross exposure, principally to monolines, increased reflecting the effect of credit spread on the underlying reference instruments and strengthening of the US dollar against sterling. · The increased CVA reflected the increase in exposure and the widened credit spreads of monoline insurers. 30 September 2011 compared with 31 December 2010 · The increase in monoline CVA on a year-to-date basis was primarily attributable towider monoline credit spreads. Exposure to CPDCs Notional: protected assets Fair value: reference protected assets Gross exposure Credit valuation adjustment Net exposure £m £m £m £m £m 30 September 2011 AAA 2 - 2 A to AA- 26 15 11 Non-investment grade Unrated 30 June 2011 AAA - - - A to AA- 15 4 11 Non-investment grade Unrated 31 December 2010 AAA 1 - 1 A to AA- 15 4 11 Non-investment grade Unrated 85 Risk and balance sheet management (continued) Risk management: Credit risk: Derivatives (continued) Exposure to CPDCs (continued) Key points 30 September 2011 compared with 30 June 2011 · The increase in gross exposure to CDPCs was mainly driven by wider credit spreads of the underlying reference loans and bonds coupled with the increase in the relative value of senior tranches. · CVA as a percentage of gross exposures increased from 45% to 55% principally reflecting higher CVA on certain CDPCs due to increased risks in the portfolio. 30 September 2011 compared with 31 December 2010 · The year-to-date increase in the gross exposure to CDPCs mainly in Q3 2011, resulted from wider credit spreads of the underlying reference loans and bonds coupled with the increase in the relative value of senior tranches. · CVA as a percentage of gross exposures increased from 39% to 55%, as noted above. Risk and balance sheet management (continued) Risk management: Credit risk: Country risk Background All country exposures are covered by the Group's country risk framework. This framework includes active management of portfolios either when these have been identified as exhibiting signs of stress, using the Group's country risk watch list process, or when it is otherwise considered appropriate. Granular portfolio reviews are undertaken to align country risk profiles to the Group's country risk appetite in light of evolving economic and political developments. Accordingly, limit controls are tailored to the level of risk associated with each country. Ongoing concern surrounding the most vulnerable eurozone economies has intensified the Group's vigilance and controls. This involves frequent, comprehensive and detailed reviews of exposures to each of these countries, including increased prudence in counterparty monitoring which has led to several divestments and exposure reductions. In addition to Greece, Portugal and Ireland, the Group has recently brought Italy and Spain under tighter controls, and country limits are being set in response to these countries' uncertain outlook. Country events in North Africa and the Middle East, a tsunami plus nuclear disaster in Japan, and developments in the eurozone have placed crisis management on the daily agenda for country risk this year. Following on from sovereign related stress tests and a series of broad thematic reviews, a Group wide response plan has been prepared to position the Group against potential increased stress in the eurozone. The plan covers themes such as sovereign debt restructuring, various eurozone breakup scenarios and a re-examination of prospective financial sector support given ongoing public finance and political pressures. The following tables show the Group's exposure to countries at 30 September 2011, where the on-balance sheet exposure to counterparties incorporated in the country exceeded £1 billion and where the country had an external rating of A+ or below from S&P, Moody's or Fitch, as well as selected other eurozone countries. The numbers are stated before taking into account the impact of mitigating action, such as collateral, insurance or guarantees that may have been taken to reduce or eliminate exposure to country risk events. Shipping related exposures are not included due to their multinational nature. The following apply to the tables on pages 128 to 140: Lending comprises loans and advances, gross of impairment provisions, to: central banks, including cash balances; other banks and financial institutions, incorporating overdraft and other short-term facilities; corporations, in large part loans and leases; and individuals, comprising mortgages, personal loans and credit card balances. Risk elements in lending (REIL) are included within lending and comprise impaired loans and loans where an impairment event has taken place. Risk and balance sheet management (continued) Risk management: Credit risk: Country risk (continued) Background (continued) Debt securities comprise securities classified as available-for-sale (AFS), loans and receivables (LAR), held-for-trading (HFT) and designated as at fair value through profit or loss (DFV). All debt securities other than LAR securities are carried at fair value; LAR debt securities are carried at amortised cost less impairment. HFT debt securities are presented net of short positions per country. Impairment losses and exchange differences relating to AFS debt securities, together with interest are recognised in the income statement; other changes in the fair value of AFS securities are reported within AFS reserves. Derivatives comprise the marked-to-market (mtm) value of such contracts after the effect of enforceable netting agreements, but gross of collateral. Repos comprise the marked-to-market value of counterparty exposure arising from repo transactions net of collateral. Off balance sheet amounts comprise the sum of contingent liabilities, including guarantees, and committed undrawn facilities. Credit default swaps (CDS): Under a CDS contract the buyer is protected in the event of the default of the reference entity by the seller. Fair value or mtm value of CDS represents the carrying value on the balance sheet. The mtm value of CDSs is included within derivatives against the counterparty of the credit derivative, as opposed to the reference entity. Risk and balance sheet management (continued) Risk management: Credit risk: Country risk (continued) Summary Lending Central and local government Central banks Other banks Other financial institutions Corporate Personal Total lending Of which Debt securities Derivatives (gross of collateral) andrepos Contingent liabilitiesand commitments Core Non-Core 30 September 2011 £m £m £m £m £m £m £m £m £m £m £m £m Eurozone: Ireland 54 49 Spain 10 3 90 Italy - 76 25 Greece 7 10 1 32 14 71 Portugal 43 - 57 - 5 Other - Germany - - Netherlands 21 - France 56 79 - Luxembourg - 27 92 3 - Belgium 13 20 Rest of eurozone - 61 26 Other selected countries India - 94 China 23 6 55 South Korea - 39 3 1 10 Turkey 27 55 15 83 Russia - 20 44 69 93 Brazil - - - 4 25 Romania 30 22 15 13 10 Mexico - - - 1 27 Indonesia 77 31 23 Poland 37 - - 10 5 48 60 For definitions refer to pages 126 and 127. Risk and balance sheet management (continued) Risk management: Credit risk: Country risk (continued) Summary(continued) Lending Central and local government Central banks Other banks Other financial institutions Corporate Personal Total lending Of which Debt securities Derivatives (gross of collateral) andrepos Contingent liabilitiesand commitments Core Non-Core 31 December 2010 £m £m £m £m £m £m £m £m £m £m £m £m Eurozone: Ireland 61 87 Spain 19 5 92 Italy 45 78 27 Greece 14 36 18 31 16 Portugal 86 - 63 - 6 Other - Germany - - Netherlands 81 - France 3 - Luxembourg - 25 26 3 - Belgium 14 32 Rest of eurozone 1 24 Other selected countries India - - China 17 16 64 South Korea - 5 2 50 Turkey 68 37 12 Russia - 7 58 51 Brazil - - - 5 15 Romania 36 21 21 7 8 Mexico - 8 - 1 Indonesia 84 42 19 Poland - 7 7 6 69 For definitions refer to pages 126 and 127. Risk and balance sheet management (continued) Risk management: Credit risk: Country risk (continued) External risk environment So far 2011 has seen heightened country risks, which have intensified in the past quarter. However, trends have been divergent. Conditions have deteriorated among vulnerable eurozone countries facing growth impediments and higher public debt burdens, with market risks rising sharply in the past quarter. Many emerging markets have continued to enjoy relative stability, seeing net inflows of capital and lower spreads despite the impact of higher risk aversion in Q3 2011. In the US, notwithstanding a sovereign downgrade from a rating agency, a deal was secured to increase the sovereign debt ceiling, and yields on government debt remain low. Europe has been at the centre of rising global risks, owing to a combination of slower growth among some of its major economies and a further deepening of the ongoing sovereign crisis which has in turn, increasingly harmed financial sector health. Risks in Greece have risen as a deeper than expected contraction in GDP has adversely affected the fiscal adjustment programme and hit debt sustainability. Some private sector creditors have proposed a burden sharing agreement to reduce debt repayments somewhat, but market prices of sovereign debt have implied investor expectations of a broader debt restructuring and concerns over contagion have risen sharply. Despite the announcement of significant new support proposals by eurozone leaders in July, investor worries over risks to their implementation rose and market conditions worsened markedly through Q3 2011 as a result. Risk aversion towards Spanish and Italian assets picked up and despite a policy response by both countries, yields remained elevated, prompting the European Central Bank (ECB) to intervene to support their bonds in secondary markets for the first time. Contagion affected bank stocks and asset prices. At the International Monetary Fund (IMF) annual meetings in September, eurozone leaders agreed to enhance anti-crisis measures. Some steps, including boosting the resources of the European Financial
